Citation Nr: 1755348	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include whether a period of convalescence rating is appropriate for left shoulder surgery under 38 C.F.R. § 4.30 (left shoulder disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	John Walus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty January 1977 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This case was before the Board in August 2014, at which time the Board found that new and material evidence had been received to reopen the service connection claim for a left shoulder disability, but remanded the claim, along with the claim for TDIU.  In September 2015, the Board remanded the claim again to schedule a Board hearing.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Subsequently, in January 2017, the Board remanded the claim for further development.  The case is now returned for appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence is at least in equipoise that the Veteran's currently diagnosed left shoulder disability is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have been met.  38 U.S.C. §§ 1116, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See Id.  Further, given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.

Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 	 § 3.303 (a) (2017).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that service connection is warranted for a chronic left shoulder disability as it was incurred due to an injury during active duty service. In statements and credible hearing testimony, he has asserted that his left shoulder was injured when a tire fell on his left shoulder.  He has further stated that he has experienced pain in his shoulder since the injury in service.  

The Veteran was diagnosed with degenerative changes of the inferior aspect of the glenohumeral joint of the left shoulder in October 1994.  Treatment records dated in October 1995, May 2007, and September 2008 show continued findings of chronic shoulder pain.  The Veteran underwent a decompression surgery for the left shoulder in November 2008.  A December 2014 VA examination notes that he underwent several more surgeries for the left shoulder and finally had a total shoulder arthroplasty in 2011.  Therefore, the Veteran has a current disability.

Although service treatment records do not document the left shoulder injury reported by the Veteran, and they are negative for complaints or treatment related to a left shoulder disability, the Veteran is competent to report injuries incurred during service.  His personnel records also show that he served in transportation battalion.  Thus, his statements are consistent with the circumstances of his service, as it is reasonable to deduce that working in a transportation battalion, one might be working with tires.  See 38 U.S.C. § 1154(a).

The key question at issue is whether there is a nexus, or link, between the current disability and the Veteran's service.  As discussed below, the Board finds that the evidence is at least in equipoise that the Veteran's currently diagnosed left shoulder disability is related to his in-service injury.

In particular, an October 2008 VA examination report provides a favorable medical opinion.  During the examination, the Veteran reported that in April 1977 while working in service he was hit by a tire on the left shoulder, predominantly in the posterior shoulder and the scapular region with radiation to the posterior arm to the elbow.  He reported that he had multiple evaluations with orthopedics and general surgery at the VAMC in Ann Arbor.  He also noted that over the years he had tried non-operative therapies, such as physical therapy, aqua therapy, joint injections, and analgesics with no much relief.  It was noted that a left shoulder x-ray in October 2007 showed mild to moderate left glenohumeral osteoarthritis with multiple intra-articular bodies.  The impression was left shoulder osteoarthritis.  The examiner opined that left shoulder osteoarthritis was at least as likely as not related to a service injury.  

Private treatment records show a May 2007 report in which the Veteran stated that he first injured his left shoulder in service when a needle broke off in it (the Board notes that the Veteran is service-connected for a left shoulder scar).  He reported that he injured it again when a tire hit a post into his shoulder.  He reported that he has had off and on pain in the left shoulder for the past 10 years.  The physician noted that the Veteran's left shoulder injury was a work-related injury in the United States Army.

Although the Veteran reported that he has been in receipt of Social Security benefits since 1978, the Board notes the August 2014 SSA correspondence indicating that the medical records have been destroyed. 

The record also contains medical evidence against finding a nexus; however, the evidence is not adequate for the Board to rely on to make a determination.  In this regard, an August 2010 VA examination report was negative; however, the opinion was solely based on the fact that the service treatment records did not show treatment for a left shoulder injury.  As the Veteran is competent to report chronic left shoulder pain since service; and in the absence of any reason shown to doubt his credibility, his statements must be considered in deciding the etiology of the current left shoulder disabilities; therefore, the Board is unable to rely on this medical opinion.

Similarly, a December 2014 VA examiner determined that the Veteran's left shoulder disability did not result from service, but more likely was related to work the Veteran did after service, e.g., putting in dry wall, painting, and maintenance work.  The examiner noted that the left shoulder arthritis was diagnosed after service in 2007.  However, the evidence shows the left shoulder arthritis was diagnosed earlier than this in 1994; therefore this opinion is based on inaccurate facts and is inadequate.

Finding the negative VA opinions inadequate, the January 2017 Board remand requested a supplemental opinion to resolve the left shoulder claim.  After attempting to obtain vocational rehabilitation records (March 2017 correspondence indicates that there is no record) and requesting that the Veteran identify pertinent private treatment records (the Veteran did not respond), the Veteran underwent a VA examination in May 2017.  The examiner indicated that she reviewed all evidence of record and opined that the current left shoulder condition was less likely than not incurred in or caused by the claimed in-service injury or event.  She noted that there was no evidence of a left shoulder issue from 1978 to 1995.  The examiner diagnosed status post left total shoulder replacement with residual arthritis and stated that there is no evidence of a shoulder joint injury in service to support a finding of service connection for left shoulder injury.  The examiner stated that "the Veteran appears to have performed home improvement work in the past, which more than likely is the cause of the Veteran's shoulder problem."

The Board is unable to rely on the May 2017 VA examination report and opinion.  Initially, the examiner inaccurately stated that there was no evidence of a shoulder issue through 1995.  It is clear that the examiner did not consider the Veteran's October 1994 diagnosis of degenerative changes of the inferior aspect of the inferior aspect of the glenohumeral joint of the left shoulder, as the January 2017 Board remanded directed.  Further, the VA examiner did not provide adequate rationale for her negative opinion as, similar to the August 2010 VA examiner, she based her rationale on the lack of evidence of a left shoulder injury in the service treatment records.  

The Board has attempted to obtain an adequate medical opinion, but conflicting evidence remains.  The Board finds that additional delay of adjudication on this appeal on the merits is not warranted.  There is probative evidence of record in support of his claim, to include the October 2008 VA examination with positive opinion, and the Veteran's October 2016 competent hearing testimony.  There is also evidence of record against the Veteran's claim, including the August 2010, December 2014 and May 2017 VA opinions noted above.  However, the inadequacy of these opinions diminishes their probative value.  Therefore, the Board finds that the evidence is, at least, in equipoise. Resolving reasonable doubt in the Veteran' favor, service connection for a left shoulder disability is warranted.  


ORDER

Service connection for a left shoulder disability is granted. 



REMAND

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his service connection claim for a left shoulder disability.  Adjudication of the issue of entitlement to TDIU must be deferred pending the assignment of a disability rating for a left shoulder disability by the AOJ, in accordance with the Board's grant of service connection in this decision.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should assign a disability rating for the Veteran's service-connected left shoulder disability, to include consideration of a convalescence rating under the provisions of 38 C.F.R. § 4.30 for the left shoulder surgeries, in the first instance.

2.  Upon completion of directive 1, the AOJ should develop the Veteran's claim for TDIU based upon his now service-connected left shoulder disability.

3.  After the above action is completed, re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


